OPINION OF THE COURT
Per Curiam.
*93Arthur Maurice Seidt has submitted an affidavit dated May 20, 2004, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). The resignor was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 19, 1960.
The resignor is aware that the Grievance Committee has adduced evidence of professional misconduct on his part including failure to preserve 10 separate real estate down payments entrusted to him as escrowee. From approximately August 2002 through June 2003, the resignor acted as seller’s attorney in those transactions. In that capacity, he received down payments totalling $325,910 to be held in escrow until closing or termination of the contract. In all 10 matters, the resignor failed to properly maintain and preserve the down payments as required. He also failed to properly maintain and preserve required bank and bookkeeping records for his client trust account.
The resignor acknowledges his inability to successfully defend himself on the merits against any disciplinary charges based thereon. He avers that his resignation is freely and voluntarily tendered and that he has not been subject to coercion or duress. The resignor has discussed his decision to resign with his attorney, Howard Benjamin, as well as others whose advice and counsel he respects. He is fully aware of the implications of submitting his resignation, including the fact that he is barred by Judiciary Law § 90 and the rules of this Court from seeking reinstatement for at least seven years.
The resignation is submitted subject to any application which could be made by the Grievance Committee to direct that the resignor make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). The resignor acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as the resignor’s resignation complies with all pertinent Court rules, it is accepted, and, effective immediately, he is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Florio, Ritter, Santucci and Rivera, JJ., concur.
*94Ordered that the resignation of Arthur Maurice Seidt is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Arthur Maurice Seidt is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Arthur Maurice Seidt shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Arthur Maurice Seidt is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Arthur Maurice Seidt has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).